         Case 1:18-cv-02789-CRC Document 47 Filed 11/12/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JABARI STAFFORD,

                      Plaintiff,
                                                    Case No. 1:18-cv-02789-CRC
v.

THE GEORGE WASHINGTON                               ORAL HEARING REQUESTED
UNIVERSITY,

                      Defendant.


              DEFENDANT THE GEORGE WASHINGTON UNIVERSITY’S
                 MOTION FOR CASE-TERMINATING SANCTIONS

       Defendant the George Washington University respectfully moves this Court for an order

imposing case-terminating sanctions and dismissing this case with prejudice. As explained in the

accompanying memorandum of points and authorities, Plaintiff has engaged in misconduct

warranting dismissal. In the alternative, should this Court determine dismissal is not warranted,

Defendant respectfully moves this Court for a protective order and an order in limine barring

Plaintiff from introducing (either in summary judgment briefing or at trial) any documents or

testimony from William (“Wills”) Tutecky, Amlan Sahoo, and Blake Morton, and from introducing

(either in summary judgment briefing or at trial) the deposition testimony of Plaintiff and Thomas

Stafford. A proposed order accompanies this motion. Defendant respectfully requests an oral

hearing on this motion pursuant to this Court’s Local Civil Rule 7(f).
 Case 1:18-cv-02789-CRC Document 47 Filed 11/12/19 Page 2 of 3




Dated: November 5, 2019            Respectfully submitted,

                                   /s/ Jason C. Schwartz
                                   Jason C. Schwartz (DC Bar No. 465837)
                                   Matthew P. Sappington (DC Bar No. 1616305)
                                   GIBSON, DUNN & CRUTCHER LLP
                                   1050 Connecticut Avenue, N.W.
                                   Washington, DC 20036
                                   Telephone: 202.955.8500
                                   Facsimile: 202.530.9522
                                   jschwartz@gibsondunn.com
                                   msappington@gibsondunn.com

                                   Attorneys for Defendant




                               2
         Case 1:18-cv-02789-CRC Document 47 Filed 11/12/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Jason C. Schwartz, attorney for Defendant, hereby certify that on this 5th day of

November, 2019, I caused the foregoing document and its attachments to be served via electronic

mail on counsel for Plaintiff in the above-captioned matter.




                                                    /s/ Jason C. Schwartz
                                                    Jason C. Schwartz




                                                3
